        Case 2:19-cv-11897-JTM-DMD Document 17 Filed 08/07/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


DAN BUNKERING (AMERICA) INC.,
Plaintiff,                                                CIVIL ACTION
v.                                                       NO. 19-11897
                                                          SECTION: H(3)
EPIC ARAPAHO in rem
EPIC DIVING &MARINE SERVICES LLC                         JUDGE JANE TRICHE MILAZZO
in personam
EPIC COMPANIES, LLC in personam                          MAG. JUDGE DANA DOUGLAS



               SHIP RELEASE BOND                               BOND NO. N-7002387

         This bond is furnished in place and stead of the EPIC ARAPAHO, now under arrest

                                                                re liability, if any, of the EPIC
pursuant to the process of this Court in order to secure the in in

ARAPAHO to Plaintiff and its assignees and principals, and in order to obtain release of the

aforesaid EPIC ARAPAHO now under arrest:

         A claim having been asserted in rem by Dan Bunkering (America) Inc. ("Dan

Bunkering") against the EPIC ARAPAHO, her engines, boilers, tackle, etc., wherein Plaintiff

asserts a claim in the amount of SEVENTY SIX THOUSAND NINE I~i1NDRED EIGHTY-

FOUR AND 32/100 ($76,984.32) DOLLARS, on account of invoices allegedly due for bunkers

allegedly provided to the EPIC ARAPAHO, and which form the subject matter of the above

entitled action, and a warrant for the arrest of the vessel having been issued from the United

States District Court for the Eastern District of Louisiana.

         NOW THEREFORE, the Indemnity National Insurance Company, authorized to execute

undertakings within the State of Louisiana, hereinafter referred to as the surety, is firmly bound




{N3863719.2}                                  1
        Case 2:19-cv-11897-JTM-DMD Document 17 Filed 08/07/19 Page 2 of 3



to Dan Bunkering in an aggregate amount, not exceeding the sum of ONE HUNDRED

FIFTEEN THOUSAND, FOUR HUNDRED SEVENTY-SIX AND 48/100 ($115,476.48)

DOLLARS (inclusive of interest and allowable statutory costs as hereinafter provided), under the

following terms, conditions and amounts:

         1.    In the event a final judgment (after appeal, if any), is entered against the said

vessel, the surety agrees to pay and satisfy such judgment in an amount up to and not exceeding

ONE HUNDRED FIFTEEN THOUSAND, FOUR HUNDRED SEVENTY-SIX AND 48/100

($115,476.48) DOLLARS (inclusive of interest and allowable statutory costs).

         2.    In the event that the claim of Plaintiff is settled by compromise with vessel's

claimant, and such settlement is confirmed in writing as final by R. Scott Jenkins, Jones Walker

LLP, 201 St. Charles Avenue, Suite 5100, New Orleans, LA 70170, or by stipulation of the

parties' attorneys made in order of the court, then the surety agrees to pay the amount of the

settlement so confirmed not exceeding the sum of ONE HUNDRED FIFTEEN THOUSAND,

FOUR HUNDRED SEVENTY-SIX AND 48/100 ($115,476.48) DOLLARS (inclusive of

interest and allowable statutory costs).

                                           Epic Applied Technologies, LLC, as Principal:



                                           R. Scott Jenkins, Counsel for Epic Applie Technologie ,
                                           LLC


                                           Indemnity National Insurance Company, as Surety:

                                       B~                         ~~ .

                                           Theresa Pickerrell, Attorney-in-Fact




{N3863719.2}
                 Case 2:19-cv-11897-JTM-DMD Document 17 Filed 08/07/19 Page 3 of 3

                                                                                                 Indemnity NationaCInsurance Company
                                                                                                                                     238 Bedford Way
                                                                                                                                  Franklin, TN 37064


                                                             Power of Attorney
KNOW ALL PERSONS BY THESE PRESENTS: that Indemnity National Insurance Company, a Mississippi corporation,
(hereinafter the "Company"), does hereby constitute and appoint: Brook T. Smith, William R. Precious, Sandra L. Fusinetti
 Mark Guidry, Susan Ritter, Sheryon Quinn and Theresa Pickerrell                    of Louisville, Kentucky                       to be
its true and lawful Attorney-in-Fact, with fill power and authority hereby conferred to sign, seal, and execute on its behalf surety
bonds or undertakings and other documents of a similar nature issued in the course of its business up to a penal sum not to exceed
 Two Million and 00/100 Dollars`""'"""""'*""' ($2 000 000 00)                                        each, and to bind the Company
thereby as fully and to the same extent as if the same were signed by the duly authorized officers of the Company.

This appointment is made under and executed pursuant to and by authority of the following Minutes of Special Actions Taken by
Written Consent of the Board of Directors, which is now in full force and effect:

Authorization to Appoint Attorneys-in-Fact and the Use of Facsimile Signatures and Facsimile Seals for the Purpose of Issuine Bonds:

          RESOLVED: That the president or any vice president may appoint attorneys-in-tact or agents with authority as defined or limited in the
          instrument evidencing the appointment in each case, for and on behalf of the Company to execute and deliver and affix the seal of the
          Company to bonds and related obligatory certificates and documents; and any one of said officers may remove any such attorney-in-fact or
          agent and revoke any power previously granted to such person, whether or not such officer appointed the attorney-in-fact or agent.

          RESOLVED: That any bonds and related obligatory certificates and documents shall be valid and binding upon the Company,
          (i)   when signed by the president, or any vice president, and sealed with the Company seal; or
          (ii)  when duty executed and sealed with the Company seal by one or more attorneys-in-fact or agents pursuant to and within the
                limits of authority evidenced by the power of attorney issued by the Company to such person or persons a certified copy of which
                power of attorney must be attached thereto in order for such obligation to be binding upon the Company.

          RESOLVED: That the signature of any authorized officer and the seal of the Company may be affixed to any power of attorney or
          certification thereof authorizing the execution and delivery of any bonds and related obligatory certificates and documents of the Company
          and such signature and seal then so used shall have the same force and effect as though manually affixed.

IN WITNESS WHEREOF, this Power of Attorney has been subscribed by an authorized officer or official of the Company and the corporate seal of
Indemnity National Insurance Company has been affixed thereto in Lexington, Kentucky this 6th day of November, 2017.

                            \\\\\\\\~N~N~~~~Illl/~~~~~~///            Indemnity National Insurance Company
                             AY PPOR                   9

                         `~e'`     SEALh~mz
                         _~             „"'          Ins              By
                          2~.                      ~ o;
                                                                           Thomas F. Elkins, President
                           ~'~;'~ivT:l;N dao`~`:
                                       11~~~~\
                                  ~l/llqIIMI1111

State of Kentucky
County of Fayette
On this 6th day of November, 2017, before me, a Notary Public, personally came Thomas F. Elkins, to me known, and acknowledged that he is
President of Indemnity National Insurance Company; that he knows the seal of said corporation; and that he executed the above Power of Attorney
and affixed the corporate seal of Indemnity National Insurance Company thereto with the authority and at the direction of said corporation.

                           ~~~~PHaA'nn~~~~~;
                         '~~' NOTARY`~A G /~=                                    $y
                         =o`              Z=
                         __          ~'~ '`=                                          Notary Public
                         =~,~i PUBLIC .%~
                               '•...     ••'ti':
                          i9%,~~1 qT.LPRV~\~~~~~                                  My Commission Expires 09/26/2021
CERTIFICATE                      ""'"~~~~~~~~~~""P~

I, James E. Hart, Secretary of Indemnity National Insurance Company, do hereby certify that the foregoing Power of Attorney is still in full force and
effect, and further certify that the Minutes of Special Actions Taken by Written Consent of the Board of Directors are now in full force and effect.

IN TESTIMONY WHEREOF I have subscribed my' name and affixed the seal of said Company. Dated this J+h day of /~,~QUST , 20~.
                                                                                                                                 J
                          ` \\~~N11111111111111/~
                         _ ~a~          ~~~~yii   y
                         `~
                              `pAPOR,yTF, Y~fys


                                  ,~3
                                                o^_
                                                  ,                                   . am' E. Hart, Secretary
                         y~'~%:~~:S~eQ     a~
                           yyH~~„Nf11NIMN~`\\\\`~

                           ry
